                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                           Civil Action No. 5:18-CV-24-D


Wells Fargo Bank, 1-fatiohal Association,        )
                                                 )
               Plaintiff,                        )
                                                      ORDER GRANTING JOINT MOTION
                                                 )
       V.                                              TO STAY ALLDEADLINESAND
                                                 )
                                                      PROCEEDINGS AN ADDITIONAL 45
                                                 )
Building Blocks Pediatrics, PLLC, Dori J.             DAYS PENDING DETERMINATION
                                                 )
Thomas, Michael Thomas, Kristi Woods                    ON PROPOSED SETTLEMENT
                                                 )
Edwards, and Clyde Edwards,                                   AGREEMENT
                                                 )
                                                 )
               Defendants.                       )
                                                 )

       This matter is before the Court on the joint motion of the parties to stay all deadlines and

proceedings in this matter for forty-five (45) days.     For good cause shown, the motion is

GRANTED;

       If the parties are unable to resolve the case within the period of the stay, proceedings

shall commence on February 13, 2019, and the parties shall have until March 4, 2019 to

complete discovery and until April1, 2019 to file dispositive motions.

       SO ORDERED. Thisthe        IS dayofJanuary,2019.



                                             United States District Court
